t c summary opinion united_states tax_court james k moyer petitioner v commissioner of internal revenue respondent docket no 16838-04s filed date james k moyer pro_se diane l worland for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal_income_tax the issue for decision is whether petitioner is liable for the 10-percent additional tax under sec_72 on a dollar_figure early distribution from his individual_retirement_account ira background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in argos indiana in petitioner and his girlfriend melinda k garrison ms garrison had a son petitioner and ms garrison never married when the child was years old ms garrison successfully petitioned the marshall county indiana child_support division for an order of support thereafter petitioner paid weekly child_support to ms garrison in the amount of dollar_figure which was taken by an automatic deduction from his paycheck petitioner worked as a laborer at lobdell-emery an automotive parts manufacturing plant at the time that the order of support was entered petitioner was employed at lobdell-emery until date when the company decided to close its indiana plant and relocate its operations to mexico while employed at lobdell-emery petitioner participated in the company’s sec_401 program when the plant shut down petitioner elected to roll over funds amassed in his sec_401 account into a separate ira account he held with edward d jones co edward jones after the lobdell-emery plant closed petitioner participated in vocational rehabilitation worked at several part-time jobs as a laborer and began studies towards an associate’s degree at a local college at the same time that petitioner started college he petitioned the child_support division to reduce his weekly support payments based on his status as a full-time_student petitioner’s attempt to reduce his payments however was unsuccessful while the record is not clear as to the exact date that petitioner stopped making his required child_support payments by date the child_support division determined that petitioner was dollar_figure in arrears on his child_support obligation petitioner completed his associate’s degree in date and thereafter began part-time studies towards his bachelor’s degree since completing his associate’s degree petitioner has lived on and tended to his parent’s farm petitioner receives income from taking on occasional odd jobs and selling the firewood that he cuts and bundles on the farm in addition to his farm work and part-time studies petitioner has pursued full-time work to this end petitioner submitted employment search verification documentation to the marshall county circuit_court on date the child_support division issued an order notice to withhold income for child_support the order on edward jones the order stated that petitioner was in arrears on his child_support obligation for a total of dollar_figure edward jones received the order on date and on date notified petitioner by letter that it had liquidated assets in his ira account totaling dollar_figure and had forwarded this amount to the state of indiana collections unit by check dated date edward jones paid dollar_figure from petitioner’s ira account to the state central collection unit in indianapolis indiana on hi sec_2002 federal_income_tax return petitioner reported the dollar_figure distribution from his ira as income however petitioner did not report an additional tax of 10-percent of the total_distribution for the early withdrawal from the ira respondent determined in the notice_of_deficiency that petitioner is liable for the additional tax on an early distribution from a qualified_retirement_plan petitioner asserts that he is not liable for the additional tax on the early distribution because the order meets the criteria of a qualified_domestic_relations_order qdro discussion sec_72 provides for an additional tax of percent on any amount received as an early distribution from a qualified_retirement_plan notably the sec_72 additional tax does not apply in certain situations and the situation on which petitioner’s argument relies is described in sec_72 that section provides that distributions from qualified_retirement_plans are not subject_to the additional 10-percent tax if they are made pursuant to a qdro within the meaning of sec_414 however sec_72 provides that the exception for distributions pursuant to a qdro does not apply to distributions from an individual_retirement_plan sec_72 a the term individual_retirement_plan is defined as an individual_retirement_account or an individual_retirement_annuity sec_7701 assuming arguendo that the order was in fact a qdro the exception provided by sec_72 is not applicable because the distribution at issue was made from petitioner’s ira therefore we must sustain respondent’s determination and conclude that petitioner is liable for the additional tax of percent on the dollar_figure early distribution from his ira pursuant to sec_72 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
